IN THE SUPREME COURT OF NORTH CAROLINA

                                  2022-NCSC-8

                                  No. 409PA20

                             Filed 11 February 2022

LUON NAY, employee

             v.
CORNERSTONE STAFFING SOLUTIONS, employer, and STARNET
INSURANCE COMPANY, carrier, (KEY RISK MANAGEMENT SERVICES,
administrator)


      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous decision

of the Court of Appeals, 273 N.C. App. 135 (2020), reversing and remanding an

opinion and award entered on 22 February 2019 by the North Carolina Industrial

Commission. Heard in the Supreme Court on 4 October 2021.


      Law Offices of Kathleen G. Sumner by Kathleen G. Sumner; David P. Stewart;
      and Jay Gervasi, P.A., by Jay A. Gervasi, for plaintiff-appellee.

      Brewer Defense Group by Joy H. Brewer and Ginny P. Lanier for defendant-
      appellants.

      Dickie McCamey & Chilcote, P.C., by Michael W. Ballance; Teague Campbell
      Dennis & Gorham, L.L.C., by Tracey L. Jones and Bruce Hamilton, for the
      North Carolina Association of Defense Attorneys and North Carolina
      Association of Self-Insurers, amici curiae.

      Lennon, Camak & Bertics, PLLC, by Michael W. Bertics; Poisson Poisson
      Bower, PLLC, by E. Stewart Poisson, for the North Carolina Advocates for
      Justice, amicus curiae.


      ERVIN, Justice.
                               NAY V. CORNERSTONE STAFFING SOLS.

                                          2022-NCSC-8

                                       Opinion of the Court



¶1         This case involves the issue of whether the Commission’s decision concerning

     the method that should be utilized to calculate an injured worker’s average weekly

     wages pursuant to N.C.G.S. § 97-2(5) and the Commission’s determination

     concerning the extent to which the results obtained by a particular method for

     determining the injured employee’s average weekly wages are “fair and just to both

     parties” so as to “most nearly approximate the amount which the injured employee

     would be earning were it not for the injury” are questions of law or questions of fact.

     After careful consideration of the relevant facts in light of the applicable law, we

     modify and affirm the Court of Appeals’ decision and remand this case to the

     Commission for further proceedings not inconsistent with this opinion, including the

     entry of a new order containing appropriate findings of fact and conclusions of law.

                          I.     Factual and Procedural History

     A. Substantive Factual Background

¶2         On 25 August 2015, plaintiff Luon Nay began working for defendant

     Cornerstone Staffing Solutions, a staffing agency owned and operated by Thomas

     Chandler.    In the course of its business, Cornerstone places people seeking

     employment with companies in need of workers in the Charlotte-Mecklenburg and

     Rock Hill-York County regions. According to Mr. Chandler, Cornerstone often places

     workers in jobs with logistics and manufacturing companies that pay between ten

     and thirteen dollars per hour, with its employees being primarily people who are
                              NAY V. CORNERSTONE STAFFING SOLS.

                                           2022-NCSC-8

                                        Opinion of the Court



     either unemployed and seeking full-time employment or are, while currently

     employed, seeking a better or higher-paying job. Mr. Chandler described many of the

     entities with whom Cornerstone places workers as “medium-size or small companies”

     that lack “broad Human Resources department[s],” with these entities having elected

     to use Cornerstone to hire their workers and take care of employment-related costs

     such as those involved in recruiting potential employees, performing drug tests and

     background checks, and the handling of “Medicare, Social Security, Workers’ Comp,”

     and any other expenses that are typically involved in the hiring of new workers.

¶3          At least ninety-five percent of the workers that Cornerstone places with other

     entities occupy “temp-to-perm” positions which will, hopefully, lead the entity with

     whom the worker has been placed to hire that worker to fill a permanent position at

     the end of a successful trial period. During the trial period, which typically lasts until

     the worker has worked for 520 hours with the entity with whom he or she has been

     placed, the worker is still technically employed by Cornerstone. After the worker has

     worked with the entity with whom he or she has been placed for at least 520 hours,

     the worker is typically either given full-time employment by the entity with whom

     Cornerstone has contracted or the assignment ends, with there being no guarantee

     that the worker will receive full-time employment at the conclusion of the 520-hour

     trial period.
                             NAY V. CORNERSTONE STAFFING SOLS.

                                           2022-NCSC-8

                                        Opinion of the Court



¶4         Cornerstone placed plaintiff in a temp-to-perm position with FieldBuilders, an

     entity that creates and updates athletic fields and performs other landscaping tasks,

     with plaintiff having worked at FieldBuilders during the interval between 25 August

     2015 and 7 December 2015. According to Mr. Chandler, a worker’s schedule with

     FieldBuilders could be affected by the “[h]olidays, weather, [or] season.” In the course

     of a typical week, plaintiff worked with FieldBuilders for eight hours a day for four

     to five days each week and was compensated at the rate of eleven dollars per hour.

     On occasion, however, plaintiff worked as few as six hours or as many as ten hours

     each day.

¶5         On 24 November 2015, while working with FieldBuilders, plaintiff and another

     worker attempted to lift a heavy machine into a truck given their inability to load the

     machine using the truck’s broken ramp. As plaintiff tried to raise the machine, he

     heard a noise and felt a pop on the right side of his lower back and immediately

     recognized that he had been injured.         The lower back pain that plaintiff was

     experiencing gradually worsened throughout the day upon which he was injured and

     the day after that. Although plaintiff attempted to return to work on the following

     Monday, he was only able to work for about four hours before his lower back pain

     forced him to stop. On 1 December 2015, plaintiff sought medical treatment for his

     persistent back pain and was prescribed medication and physical therapy. After a
                             NAY V. CORNERSTONE STAFFING SOLS.

                                            2022-NCSC-8

                                         Opinion of the Court



     treatment session on 22 December 2015, plaintiff stopped attending physical therapy

     due to increased lower back pain.

¶6         On 19 January 2016, Cornerstone filed a Form 19, which is titled “Employer’s

     Report of Employee’s Injury or Occupational Disease to the Industrial Commission,”

     stating that plaintiff had worked with FieldBuilders for five days each week and that

     plaintiff had earned average weekly wages of $440.00.        On 15 February 2016,

     Cornerstone filed Form 22, which is titled “Statement of Days Worked and Earnings

     of Injured Employee,” reciting that plaintiff had worked for four days during the last

     week of August 2015, which was the first week during which he had been assigned to

     work with FieldBuilders; that plaintiff worked for five days each week during

     September 2015; that plaintiff worked for five days each week during October 2015;

     that plaintiff had worked for five days each week during three weeks in November

     2015 and for four days during one week in November 2015; and that plaintiff had

     worked for three days during the first week of December 2015 and for one day during

     the second week of December, which was plaintiff’s last day of work at FieldBuilders.

     Cornerstone’s records indicated that plaintiff had earned a total of $5,805.25 during

     the sixteen weeks that he had been assigned to work at FieldBuilders.

¶7         On 8 March 2016, the Commission received a completed Form 18, which is

     titled “Notice of Accident to Employer and Claim of Employee, Representative, or

     Dependent,” describing plaintiff’s back injury. On 25 March 2016, Cornerstone filed
                             NAY V. CORNERSTONE STAFFING SOLS.

                                           2022-NCSC-8

                                        Opinion of the Court



     a Form 63 with the Commission and began directing the medical care that plaintiff

     received and paying temporary total disability benefits to plaintiff. In June 2016,

     plaintiff returned to Cornerstone for the purpose of seeking another job placement

     and was placed with an entity known as JMS, at which plaintiff worked for eight

     hours per day cleaning and polishing metal. After plaintiff had worked with JMS for

     three weeks, he was told that there was no more work for him at that placement and

     that Cornerstone had been unable to find another entity with which to place him.

     B. Procedural History

¶8         On 21 July 2017, plaintiff filed a Form 33, which is titled “Request That Claim

     Be Assigned for Hearing,” in which he claimed that Cornerstone had unilaterally

     lowered the amount of temporary total disability benefits that he had been receiving

     with respect to his back injury and that the parties had been unable to reach

     agreement with respect to the amount of benefits that plaintiff was entitled to receive.

     On 9 February 2018, plaintiff’s claim came on for hearing before Deputy

     Commissioner David Mark Hullender. At the hearing, plaintiff contended that his

     average weekly wage was $419.20, which yielded a compensation rate of $279.48,

     while Cornerstone and defendant Starnet Insurance Company contended that

     plaintiff’s average weekly wage was $111.64, which yielded a compensation rate of

     $74.43. The parties stipulated that Cornerstone had paid benefits to plaintiff at the

     rate of $258.03 per week between 1 December 2015 and 5 July 2016 and that
                             NAY V. CORNERSTONE STAFFING SOLS.

                                          2022-NCSC-8

                                       Opinion of the Court



     Cornerstone had lowered plaintiff’s compensation rate to $74.43 per week after that

     point, with this figure having been derived by dividing the $5,805.25 in total earnings

     that plaintiff had received while working with FieldBuilders by fifty-two weeks. In

     an opinion and award filed on 7 June 2018, Deputy Commissioner Hullender found

     that the lower weekly compensation rate for which Cornerstone had advocated was

     the correct one. Plaintiff noted an appeal from Deputy Commissioner Hullender’s

     order to the Commission.

¶9          On 22 February 2019, the Commission filed an opinion and award finding, in

     pertinent part, that “[d]efendants’ modification of [p]laintiff’s average weekly wage

     and compensation rate to $111.64 and $74.43, respectively, . . . was appropriate.” In

     making this determination, the Commission reviewed the five methods for

     calculating an injured employee’s average weekly wages set out in N.C.G.S. § 97-2(5),

     which states that

                  [Method 1:] “Average weekly wages” shall mean the
                  earnings of the injured employee in the employment in
                  which the employee was working at the time of the injury
                  during the period of 52 weeks immediately preceding the
                  date of the injury, . . . divided by 52[.]

                  [Method 2: [B]ut if the injured employee lost more than
                  seven consecutive calendar days at one or more times
                  during such period, although not in the same week, then
                  the earnings for the remainder of such 52 weeks shall be
                  divided by the number of weeks remaining after the time
                  so lost has been deducted.
                        NAY V. CORNERSTONE STAFFING SOLS.

                                     2022-NCSC-8

                                  Opinion of the Court



             [Method 3:] Where the employment prior to the injury
             extended over a period of fewer than 52 weeks, the method
             of dividing the earnings during that period by the number
             of weeks and parts thereof during which the employee
             earned wages shall be followed; provided, results fair and
             just to both parties will be thereby obtained.

             [Method 4:] Where, by reason of a shortness of time during
             which the employee has been in the employment of his
             employer or the casual nature or terms of his employment,
             it is impractical to compute the average weekly wages as
             above defined, regard shall be had to the average weekly
             amount which during the 52 weeks previous to the injury
             was being earned by a person of the same grade and
             character employed in the same class of employment in the
             same locality or community.

             [Method 5:] But where for exceptional reasons the
             foregoing would be unfair, either to the employer or
             employee, such other method of computing average weekly
             wages may be resorted to as will most nearly approximate
             the amount which the injured employee would be earning
             were it not for the injury.

N.C.G.S. § 97-2(5) (2021). In its findings of fact, the Commission determined that the

first and second methods set out in N.C.G.S. § 97-2(5) had no application to plaintiff

given that he had not been employed by Cornerstone for the fifty-two week period

immediately preceding his injury. In addition, in Finding of Fact 13, the Commission

determined that the third method set out in N.C.G.S. § 97-2(5) was not appropriate

for use in this case given that

             [u]se of the 3rd method in this claim would produce an
             inflated average weekly wage that is not fair to
             [d]efendants because [p]laintiff was employed in a
             temporary capacity with no guarantee of permanent
                        NAY V. CORNERSTONE STAFFING SOLS.

                                      2022-NCSC-8

                                   Opinion of the Court



             employment, length of a particular assignment, or specific
             wage rate, and he was assigned to a client account whose
             work was seasonal. Thus, the 3rd method would not take
             into account that [p]laintiff was on a temporary
             assignment that in all likelihood would not have
             approached 52 weeks in duration.

After declining to use the fourth method on the grounds that “no sufficient evidence

was presented of wages earned by a similarly situated employee,” the Commission

determined in Finding of Fact 15 that “exceptional reasons exist, and [p]laintiff’’s

average weekly wage should be calculated pursuant to the 5th method,” so that the

$5,805.25 in total wages that plaintiff had earned while working with FieldBuilders

over the course of the sixteen-week period prior to his injury should be divided by

fifty-two in order to calculate plaintiff’s average weekly wage. According to the

Commission, “[t]he figure of $111.64 is an average weekly wage that is fair and just

to both sides” because “[i]t takes into account that [p]laintiff was working a temporary

assignment that most likely would have ended once he worked 520 hours” and that

the average weekly wage that the Commission believed to be appropriate

“annualize[d] the total wages that [p]laintiff likely could have expected to earn in the

assignment.” After making these findings of fact, the Commission repeated many of

these determinations in its conclusions of law, concluding that the “calculation of

[p]laintiff’s average weekly wage via the 3rd method does not yield results that are

fair and just to both parties,” that the use of the “first [four] methods of calculating

[p]laintiff’s average weekly wage” would not be appropriate, and that “exceptional
                               NAY V. CORNERSTONE STAFFING SOLS.

                                             2022-NCSC-8

                                          Opinion of the Court



       reasons exist in this case, so [that p]laintiff’s average weekly wage should be

       calculated based upon the 5th method as this is the only method which would

       accurately reflect [p]laintiff’s expected earnings but for his work injury” and because

       the use of the fifth method “produces results that are fair and just to both parties.”

       Plaintiff noted an appeal to the Court of Appeals from the Commission’s order.

¶ 10         In seeking relief from the Commission’s order before the Court of Appeals,

       plaintiff argued that (1) the Commission had erred by determining that the fifth

       method for calculating his average weekly wage was appropriate for use in this case,

       (2) that the use of the third method for calculating plaintiff’s average weekly wage

       would be fair and just to both parties, and (3) that the use of the fifth method for

       calculating plaintiff’s average weekly wage was unfair, unjust, and provided

       defendants with a windfall. In reversing the Commission’s order and remanding this

       case to the Commission for further proceedings, the Court of Appeals began by

       holding that the Commission’s decision to use the fifth method for calculating

       defendant’s average weekly wage set out in N.C.G.S. § 97-2(5) was subject to de novo

       review given that the Commission’s determination that this approach would be “fair

       and just” to both parties was “actually [a] conclusion[ ] of law to the extent that [it]

       declared a particular method of calculating [plaintiff’s] average weekly wages to be

       fair or unfair.” Nay v. Cornerstone Staffing Sols., 273 N.C. App. 135, 142 (2020). In

       support of this determination, the Court of Appeals relied upon Boney v. Winn Dixie,
                               NAY V. CORNERSTONE STAFFING SOLS.

                                             2022-NCSC-8

                                          Opinion of the Court



       Inc., 163 N.C. App. 330, 331–32 (2004), for the proposition that “[t]he determination

       of [a] plaintiff’s average weekly wages requires application of the definition set forth

       in the Workers’ Compensation Act, and the case law construing that statute” so as to

       “raise[ ] an issue of law, not fact.” Nay, 273 N.C. App. at 141 (second alteration in

       original). In addition, the Court of Appeals cited Tedder v. A & K Enterprises, 238

       N.C. App. 169, 173 (2014), in which it had relied upon Boney for the proposition that

       “review [of] the Commission’s calculation of [the plaintiff]’s average weekly wages [is]

       de novo.” Nay, 273 N.C. App. at 141–42. As a result, given its conclusion that the

       choice of a method for determining a plaintiff’s average weekly wages was a

       conclusion of law, the Court of Appeals “review[ed] de novo the Commission’s

       declaration that a Method 3 calculation of [plaintiff’s] average weekly wages under

       N.C.G.S. § 97-2(5) was unfair in Finding of Fact 13, and that a Method 5 calculation

       of [plaintiff’s] average weekly wages under N.C.G.S. § 97-2(5) was fair in Finding of

       Fact 15.” Nay, 273 N.C. App. at 142.

¶ 11         After having identified what it believed to be the correct standard of review,

       the Court of Appeals addressed the issue of which method for calculating a plaintiff’s

       average weekly wages would be “fair and just” to both parties and should, for that

       reason, have been used in calculating the relevant amount. Id. at 142–43. According

       to the Court of Appeals, “[r]esults fair and just . . . consist of such average weekly

       wages as will most nearly approximate the amount which the injured employee would
                               NAY V. CORNERSTONE STAFFING SOLS.

                                             2022-NCSC-8

                                          Opinion of the Court



       be earning were it not for the injury, in the employment in which he was working at

       the time of his injury.” Id. (quoting Liles v. Faulkner Neon & Elec. Co., 244 N.C. 653,

       660 (1956)).   The Court of Appeals further noted that, in the event that it

       “determine[d] Method 3 to be fair, [it] need not consider Method 5” given that “[t]he

       five methods [listed in N.C.G.S. § 97-2(5)] are ranked in order of preference, and each

       subsequent method can be applied only if the previous methods are inappropriate.”

       Id. (citing Tedder, 238 N.C. App. at 173–74).

¶ 12         In the Court of Appeals’ view, a calculation of plaintiff’s average weekly wages

       utilizing the third method would be “fair and just” given that this determination was

       intended to reflect the amount that plaintiff would be earning in the absence of his

       compensable injury, with calculation of plaintiff’s “average weekly wages according

       to what he earned from Cornerstone [divided by] the number of weeks he worked for

       the staffing agency fairly approximat[ing] what he would have earned but for the

       injury.” Id. at 143. In determining that the third method for calculating plaintiff’s

       average weekly wages would be fair and just to both parties, the Court of Appeals

       noted “the lack of a definite employment end date for [plaintiff] with Cornerstone is

       important” and the fact that plaintiff had “continued his relationship with

       Cornerstone after his injury and could have continued to earn money from

       Cornerstone indefinitely.”   Id.   As a result, the Court of Appeals held that a

       calculation of plaintiff’s average weekly wages using the third method “averages [his]
                               NAY V. CORNERSTONE STAFFING SOLS.

                                               2022-NCSC-8

                                          Opinion of the Court



       earnings over the course of his employment at Cornerstone, not a hypothetical 52

       week period”; that this calculation produced results that were fair and just to both

       parties; and that the Commission’s decision should be reversed and this case

       remanded to the Commission for recalculation of plaintiff’s average weekly wage. Id.

       at 143–44. This Court allowed defendants’ request for discretionary review of the

       Court of Appeals’ decision on 3 February 2021.

                                         II.     Analysis

       A. Parties’ Arguments

¶ 13         In seeking to persuade us to overturn the Court of Appeals’ decision,

       defendants begin by arguing that the Court of Appeals erred by utilizing a de novo

       standard in reviewing the Commission’s decision concerning the manner in which

       plaintiff’s average weekly wages should be calculated. In support of this contention,

       defendants direct our attention to this Court’s decision in Liles, 244 N.C. at 660, in

       which we stated that the question of whether a method for calculating an injured

       employee’s average weekly wages produces results that are “fair and just” “is a

       question of fact”; that, “in such a case[,] a finding of fact by the Commission controls

       [the] decision”; and that “this [principle] does not apply if the finding of fact is not

       supported by competent evidence or is predicated on an erroneous construction of the

       statute.” In addition, defendants direct our attention to several earlier decisions in

       which we utilized the “any competent evidence” standard in reviewing the
                               NAY V. CORNERSTONE STAFFING SOLS.

                                            2022-NCSC-8

                                         Opinion of the Court



       Commission’s findings of fact. See Munford v. W. Constr. Co., 203 N.C. 247, 249

       (1932) (stating that, since the “evidence indicated both shortness of time and casual

       nature of the employment[,] . . . regard sh[ould] be had to the average wages earned

       by others,” with these considerations being “questions of fact for the [C]ommission to

       pass on”); Mion v. Atl. Marble & Tile Co., 217 N.C. 743, 747 (1940) (stating that the

       Commission’s findings “appear[ed] to be supported by the evidence except with

       respect to the average weekly wage”); Early v. W. H. Basnight & Co., 214 N.C. 103,

       107 (1938) (using the “any competent evidence” standard in reviewing the lawfulness

       of the Commission’s findings of fact). According to defendants, this Court’s precedent

       “requires application of the any competent evidence standard as opposed to the de

       novo review erroneously applied by the Court of Appeals” in reviewing a challenge to

       the lawfulness of the Commission’s decision with respect to the manner in which an

       injured employee’s average weekly wages should be calculated.

¶ 14         In addition, defendants argue that the Court of Appeals erred to the extent

       that it interpreted Boney, 163 N.C. App. 330; McAninch v. Buncombe Cnty. Schs., 347

       N.C. 126 (1997); and Tedder, 238 N.C. App. 169, as supporting the use of a de novo

       standard of review in evaluating the validity of plaintiff’s challenge to the

       Commission’s average weekly wages calculation. Similarly, as a matter of public

       policy, defendants assert that the use of a de novo standard of review in examining

       the Commission’s decision concerning the manner in which an injured employee’s
                               NAY V. CORNERSTONE STAFFING SOLS.

                                            2022-NCSC-8

                                         Opinion of the Court



       average weekly wages should be calculated would “create uncertainty and increased

       litigation with respect to the correct calculation of average weekly wage.”

¶ 15         Finally, defendants argue that the Commission’s determination that the use of

       the third method to calculate plaintiff’s average weekly wages would be unfair to

       defendants was a finding of fact that should be upheld on the grounds that it had

       adequate evidentiary support. In defendants’ view, the record contains evidence

       tending to show that the amount of work that plaintiff would have expected to be

       assigned while working with FieldBuilders could have potentially been impacted by

       the weather or the season of the year; that plaintiff’s assignment with FieldBuilders

       was temporary and would, “in all likelihood, . . . not have approached 52 weeks”; and

       that there is “no evidence [that] plaintiff ever earned or would have earned an annual

       salary close to” $21,798.40, which is the salary that correlates with plaintiff’s

       contended average weekly wages of $419.20, so that “provid[ing] him benefits at this

       rate” would give plaintiff a “substantial, unfounded windfall.” Similarly, defendants

       contend that the record contains sufficient evidence to support the Commission’s

       determination that the use of the fifth method to calculate plaintiff’s average weekly

       wages would be fair to both parties on the theory that plaintiff would not have worked

       for an entire year with Cornerstone given that he would have “either been hired

       permanently by FieldBuilders and/or he would have experienced gaps in employment

       because another assignment could not be identified due to many different variables.”
                                NAY V. CORNERSTONE STAFFING SOLS.

                                             2022-NCSC-8

                                          Opinion of the Court



       As a result, defendants urge us to reverse the Court of Appeals’ decision and reinstate

       the Commission’s order.

¶ 16         In seeking to persuade us to affirm the Court of Appeals’ decision in this case,

       plaintiff argues that the Court of Appeals correctly utilized a de novo standard of

       review in evaluating the Commission’s calculation of plaintiff’s average weekly wages

       because the issue of whether a particular calculation is “fair and just to both parties”

       is either a question of law or a mixed question of law and fact. More specifically,

       plaintiff argues that, “[a]lthough there is some language in Boney supporting the

       proposition that the fair and just determination is, at least in part, a question of fact,

       it is nevertheless clear that the Boney Court properly employed a de novo standard of

       review” when it reviewed the Commission’s conclusions, citing Boney, 163 N.C. App.

       at 331–32. According to plaintiff, the Court of Appeals, citing Tedder, 238 N.C. App.

       169, and Frank v. Charlotte Symphony, 255 N.C. App. 269 (2017), and this Court,

       citing Liles, 244 N.C. 653, McAninch, 347 N.C. 126, and Barnhardt v. Yellow Cab Co.,

       266 N.C. 419 (1966), overruled on other grounds by Derebery v. Pitt Cnty. Fire

       Marshall, 318 N.C. 192 (1986), have utilized a de novo standard of review in

       evaluating the validity of challenges to the Commission’s average weekly wages

       calculation. In addition, plaintiff argues that average weekly wages of $419.20 would

       be fair and just to both parties given that this amount is “based upon [plaintiff’s]

       actual weekly earnings,” which are “the very same weekly earnings used by
                              NAY V. CORNERSTONE STAFFING SOLS.

                                           2022-NCSC-8

                                        Opinion of the Court



       [Cornerstone’s] carrier to compute the weekly workers’ compensation premium to

       cover the ‘temp to perm’ employees of [Cornerstone].” Finally, plaintiff urges us to

       uphold the Court of Appeals’ decision on public policy grounds and contends that, if

       the Court of Appeals’ decision were to be reversed, injured workers would receive

       compensation based upon average weekly wages that would only be “a fraction” of the

       amount that they actually earned during their period of employment.

       B. Standard of Review

¶ 17         “The findings of fact by the Industrial Commission are conclusive on appeal if

       supported by any competent evidence.” Gallimore v. Marilyn’s Shoes, 292 N.C. 399,

       402 (1977).   “The Commission’s findings of fact are conclusive on appeal when

       supported by such competent evidence, ‘even though there [is] evidence that would

       support findings to the contrary.’ ” McRae v. Toastmaster, Inc., 358 N.C. 488, 496

       (2004) (alteration in original) (quoting Jones v. Myrtle Desk Co., 264 N.C. 401, 402

       (1965)). The Commission’s conclusions of law, on the other hand, are subject to de

       novo review on appeal. Id.

¶ 18         Subsection 97-2(5) “sets forth in priority sequence five methods by which an

       injured employee’s average weekly wages are to be computed” and “establishes an

       order of preference for the calculation method to be used,” with the Commission to

       refrain from using the fifth method “unless there has been a finding that unjust

       results would occur by using the [four] previously enumerated methods.” McAninch,
                               NAY V. CORNERSTONE STAFFING SOLS.

                                             2022-NCSC-8

                                          Opinion of the Court



       347 N.C. at 129–30. “[T]he primary intent of this statute is that results are reached

       which are fair and just to both parties.” Id. at 130 (citing Liles, 244 N.C. at 660). As

       we have already noted, the ultimate issue before us in this case is whether the

       Commission’s selection of a method for calculating an injured employee’s average

       weekly wages and the extent to which the method that the Commission has selected

       is “fair and just” is a question of law or a question of fact. In order to make this

       determination, we must begin by reviewing the relevant decisions of this Court and

       the Court of Appeals.

¶ 19         In Liles, this Court reviewed a Commission order entered in a case in which a

       worker had worked part-time for his employer until the time of the worker’s death

       and in which the Commission used the third method (which is now the fourth method)

       described in N.C.G.S. § 97-2(5) for the purpose of calculating his average weekly

       wages. 244 N.C. at 658. In reaching this result, the Commission “conclude[d] as a

       matter of law that results fair and just to both parties [could] not be obtained” using

       the preceding statutory methods on the grounds that, in light of “the casual nature

       or terms of [the injured worker’s] employment it would be impractical to compute his

       average weekly wage by basing [the] same on his average earnings for the previous

       52 weeks” and that the injured worker’s average weekly wages should be set at $34.88

       “based upon the earnings of a person of the same grade and character employed in

       the same class of employment in the same locality or community.” Id. at 656. On
                       NAY V. CORNERSTONE STAFFING SOLS.

                                    2022-NCSC-8

                                 Opinion of the Court



appeal, this Court held that the Commission had improperly “determined the

‘average weekly wages’ of a part-time employee to be the amount he would have

earned had he been a full-time employee” given that there was “no factual basis” for

the Commission’s use of the third (now fourth) method in light of the fact that the

worker had been employed on a part-time basis and that there was “no evidence that

any part-time worker, the nature of whose employment was similar to that of [the

worker], earned ‘average weekly wages’ ” that approximated those calculated under

the third (now fourth) method.     Id. at 658–59.       In the course of making this

determination, we stated that

            all provisions of [N.C.]G.S. [§] 97-2(e) must be considered
            in order to ascertain the legislative intent; and the
            dominant intent is that results fair and just to both parties
            be obtained. Ordinarily, whether such results will be
            obtained by the said second method is a question of fact;
            and in such case a finding of fact by the Commission
            controls [the] decision. However, this does not apply if the
            finding of fact is not supported by competent evidence or is
            predicated on an erroneous construction of the statute.

                   The words “fair and just” may not be considered
            generalities, variable according to the predilections of the
            individuals who from time to time compose the
            Commission. These words must be related to the standard
            set up by the statute. Results fair and just, within the
            meaning of [N.C.]G.S. [§] 97-2(e), consist of such ‘average
            weekly wages’ as will most nearly approximate the amount
            which the injured employee would be earning were it not
            for the injury, in the employment in which he was working
            at the time of his injury.
                               NAY V. CORNERSTONE STAFFING SOLS.

                                            2022-NCSC-8

                                         Opinion of the Court



       Id. at 660. After concluding that “the evidence does not warrant a finding of fact or

       conclusion of law that the said second method would not obtain results fair and just

       to both parties,” we held that the Commission erred by applying the third [now

       fourth] method rather than the second method, with the extent to which “fair and

       just” results had been obtained being dependent upon whether the Commission had

       correctly construed the relevant statutory language in accordance with its spirit and

       the underlying legislative intent. Id. at 660–61. As a result, a careful reading of our

       opinion in Liles indicates that we did not give significant deference to the

       Commission’s decision concerning the manner in which the plaintiff’s average weekly

       wages should be calculated in that case.

¶ 20         Approximately four decades later, we considered a case involving an injured

       worker who had been employed as a cafeteria worker for the Buncombe County

       Schools during the school year and as a babysitter, housekeeper, and painter during

       the summer months. McAninch, 347 N.C. at 128. In that case, the injured worker

       and the school system had entered into an agreement pursuant to which the

       defendant was required to pay the worker an amount of compensation based upon

       average weekly wages of $163.37, a rate that “did not reflect any wages [that] the

       [worker had] earned from other employment undertaken during the ten-week

       summer vacation.” Id. After the Commission affirmed the average weekly wages

       determination to which the parties had agreed, the Court of Appeals reversed the
                                NAY V. CORNERSTONE STAFFING SOLS.

                                              2022-NCSC-8

                                           Opinion of the Court



       Commission’s decision, holding that the Commission should have included the extra

       income that the worker had earned performing her additional jobs in its calculation

       and should have computed the plaintiff’s average weekly wages by “aggregating her

       wages from defendant with her summer earnings and then dividing that sum by fifty-

       two.” Id. at 129. This Court, in turn, reversed the Court of Appeals’ decision, id. at

       134, on the theory that the Court of Appeals’ “recalculation of plaintiff’s average

       weekly wages . . . through application of the fifth computation method constituted an

       improper contravention of the Commission’s factfinding authority, and specifically its

       finding of fairness in this case,” id. at 131.

¶ 21          In reaching this result, we quoted from our prior decision in Barnhardt, 266

       N.C. at 427–29, in which we held that the fifth method for calculating an injured

       employee’s average weekly wages did not give the Commission the “implied

       authority” to aggregate wages from multiple sources of employment in the course of

       calculating an injured employee’s average weekly wages for the reason that such a

       result would be unfair to the employer. McAninch, 347 N.C. at 133. According to our

       decision in Barnhardt, “had the Legislature intended to authorize the Commission in

       the exceptional cases to combine those wages with the wages from any concurrent

       employment, we think it would have been equally specific,” with it being unlikely

       “that the legislature would have left such intent solely to a questionable inference.”

       Id. at 133–34 (quoting Barnhardt, 266 N.C. at 427–29). As a result, we concluded
                               NAY V. CORNERSTONE STAFFING SOLS.

                                            2022-NCSC-8

                                         Opinion of the Court



       that “the definition of ‘average weekly wages’ and the range of alternatives set forth

       in the five methods of computing such wages . . . do not allow the inclusion of wages

       or income earned in employment or work other than that in which the employee was

       injured.” Id. at 134.

¶ 22         Our decision in Barnhardt involved a worker who had performed both part-

       time work as a cab driver and part-time work as a machine maintenance man. 266

       N.C. at 420. After having become permanently disabled while working as a cab

       driver, the plaintiff sought workers’ compensation benefits from the cab company. Id.

       In determining the amount of workers’ compensation benefits to which the plaintiff

       was entitled, the Commission utilized the fourth (now fifth) method for calculating

       the plaintiff’s average weekly wages, having combined the wages that the plaintiff

       had earned while working for both the cab company and the entity for which the

       plaintiff performed machine maintenance work.            Id. at 422.   In vacating and

       remanding the Commission’s order, we stated that “[N.C.]G.S. § 97-2(5) contains no

       specific provision which would allow wages from any two employments to be

       aggregated in fixing the wage base for compensation” before noting that

                    [u]nusually severe or totally disabling injuries are not the
                    exceptional reasons contemplated by method (4) [now five].

                           It seems reasonable to us that the Legislature,
                    having placed the economic loss caused by a workman’s
                    injury upon the employer for whom he was working at the
                    time of the injury, would also relate the amount of that loss
                    to the average weekly wages which that employer was
                               NAY V. CORNERSTONE STAFFING SOLS.

                                            2022-NCSC-8

                                         Opinion of the Court



                    paying the employee. Plaintiff, of course, will greatly
                    benefit if his wages from both jobs are combined; but, if this
                    is done, Cab Company and its carrier, which has not
                    received a commensurate premium, will be required to pay
                    him a higher weekly compensation benefit than Cab
                    Company ever paid him in wages. Whether an employer
                    pays this benefit directly from accumulated reserves, or
                    indirectly in the form of higher premiums, to combine
                    plaintiff’s wages from his two employments would not be
                    fair to the employer.

       Id. at 427 (citations omitted).   In reaching this conclusion, we both interpreted

       N.C.G.S. § 97-2(5) and applied our understanding of the relevant legal principles to

       the facts of this case without making any obvious use of the “any competent evidence”

       standard of review.

¶ 23         In Boney, 163 N.C. App. 330, the Court of Appeals discussed the standard of

       review that a reviewing court should utilize in evaluating the validity of a challenge

       to the Commission’s average weekly wages determination. As an initial matter, the

       Court of Appeals described the Commission’s determination that the worker’s

       “average weekly wage of $194.88 yield[ed] a weekly compensation rate of $129.93” as

       a conclusion of law, noting that the “determination of the plaintiff's ‘average weekly

       wages’ requires application of the definition set forth in the Workers’ Compensation

       Act, N.C.[G.S.] § 97-2(5) (2001), and the case law construing that statute and thus

       raises an issue of law, not fact.” Id. at 331–32 (cleaned up) (quoting Swain v. C & N

       Evans Trucking Co., 126 N.C. App. 332, 335–36 (1997)). On the other hand, however,

       the Court of Appeals stated that the issue of “[w]hether the results of calculating the
                               NAY V. CORNERSTONE STAFFING SOLS.

                                            2022-NCSC-8

                                         Opinion of the Court



       average weekly wage by the applicable enumerated method would be unfair to either

       employer or employee is a question of fact, and the Commission’s determination on

       this issue would control, unless there was no competent evidence in the record to

       support the determination.” Id. at 333. At the conclusion of its analysis, the Court

       of Appeals refrained from determining whether the Commission had erred in

       selecting a method for calculating the plaintiff’s average weekly wages and, instead,

       remanded the case to the Commission for recalculation of the worker’s average

       weekly wages given the Commission’s failure to “clearly state what method it used to

       calculate [the worker]’s average weekly wage,” id., with the Court of Appeals having

       instructed the Commission that, if it found on remand that “that the calculation of

       [the worker]’s average weekly wage by use of the second method in N.C.G.S. § 97-2(5)

       would create an unfair result,” it was authorized to “use an appropriate method to

       calculate [the worker]’s average weekly wage ‘as will most nearly approximate the

       amount which [the worker] would be earning were it not for the injury’ under the fifth

       method,” id. at 334 (quoting Liles, 244 N.C. at 660).

¶ 24         In Tedder, 238 N.C. App. 169, the Court of Appeals reversed the Commission’s

       average weekly wages calculation after utilizing what it described as a de novo

       standard of review. Id. at 173. In Tedder, the Commission had determined that the

       plaintiff had been hired by the employer to work for a limited period of seven weeks

       at a rate of $625 per week, during which time the plaintiff had injured his back. Id.
                        NAY V. CORNERSTONE STAFFING SOLS.

                                      2022-NCSC-8

                                   Opinion of the Court



at 172. After determining that the use of the first four methods for the purpose of

calculating the plaintiff’s average weekly wages would be inappropriate, the

Commission had utilized the fifth method and determined that plaintiff’s average

weekly wages should be set at $625, even though the plaintiff would have only earned

that amount for the seven-week period during which he had been employed by the

defendant. Id. at 175. After citing Boney for the proposition that a “determination of

the plaintiff’s ‘average weekly wages’ require[d] application of the definition set forth

in the Workers’ Compensation Act, and the case law construing that statute[,] and

thus raises an issue of law, not fact,” the Court of Appeals stated that it would “review

the Commission’s calculation of [plaintiff]’s average weekly wages de novo,” id. at 173

(quoting Boney, 163 N.C. App. at 331–32 (second alteration in original)), before

reversing the Commission’s decision with respect to that issue on the grounds that

“it squarely conflicts with [N.C.G.S. § 97-2(5)]’s unambiguous command to use a

methodology that ‘will most nearly approximate the amount which the injured

employee would be earning were it not for the injury,’ ” id. at 175 (quoting N.C.G.S.

§ 97-2(5) (2013)). According to the Court of Appeals, the Commission’s decision to

utilize the fifth method for the purpose of calculating the plaintiff’s average weekly

wages created “a financial windfall for [the plaintiff] and an unjust result for” the

employer in contravention of “the guiding principle and primary intent of the

statute—obtaining ‘results that are fair and just to both employer and employee.’ ”
                               NAY V. CORNERSTONE STAFFING SOLS.

                                             2022-NCSC-8

                                          Opinion of the Court



       Id. at 177 (quoting Conyers v. New Hanover Cnty. Schs., 188 N.C. App. 253, 256

       (2008)). As a result, the Court of Appeals remanded this case to the Commission for

       the making of a new average weekly wages calculation.

¶ 25         The difference between a question of law, on the one hand, and a question of

       fact, on the other, is well-established, although often difficult to determine. As a

       general proposition, questions of fact involve “things in space and time that can be

       objectively ascertained by one or more of the five senses or by mathematical

       calculation,” State ex rel. Utils. Comm’n v. Pub. Staff–N.C. Utils. Comm’n, 322 N.C.

       689, 693 (1988), while questions of law involve a “determination requiring the

       exercise of judgment or the application of legal principles,” State v. Sparks, 362 N.C.

       181, 185 (2008) (quoting In re Helms, 127 N.C. App. 505 (1997)). Although this Court

       has not, to the best of our knowledge, previously determined whether the selection of

       the proper method for calculating an injured employee’s average weekly wages is a

       question of law or a question of fact, it appears to us that the making of the required

       determination involves “the application of legal principles” to the facts, making it, as

       the Court of Appeals correctly determined in Boney, a question of law that requires

       the Commission to properly apply the relevant statutory principles based upon

       findings of fact that are supported by “any competent evidence.” See Boney, 163 N.C.

       App. at 331–32.
                               NAY V. CORNERSTONE STAFFING SOLS.

                                            2022-NCSC-8

                                         Opinion of the Court



¶ 26         As we have already noted, this Court held in Liles that the extent to which the

       use of a particular calculation method produces a result that is “fair and just” was a

       question of fact, subject to the caveat that “the finding of fact is . . . supported by

       competent evidence” and does not rest upon “an erroneous construction of the”

       relevant statutory provision. Liles, 244 N.C. at 660. For that reason, we are unable

       to interpret Liles as requiring a single, universally-valid standard of review which

       applies to all issues that might arise concerning the “fairness and justness” of a

       particular Commission determination; on the contrary, the language in which Liles

       is couched, when read literally and in context, requires a reviewing court to

       undertake a much more nuanced analysis than either party seems to suggest. As a

       result, in the absence of a showing that the use of a particular method for calculating

       an injured employee’s average weekly wages does or does not produce “fair and just”

       results lacks sufficient evidentiary support or rests upon an erroneous application of

       the relevant legal standard, which is whether the result reached by the Commission

       “most nearly approximate[s] the amount which the injured employee would be

       earning . . . in the employment in which he [or she] was working at the time of his

       injury,” id., the applicable standard of review is whether the Commission’s decision

       with respect to that issue is supported by any competent evidence. In the event that

       the issue before the Court is whether the Commission’s determination rests upon a
                               NAY V. CORNERSTONE STAFFING SOLS.

                                             2022-NCSC-8

                                          Opinion of the Court



       misapplication of the applicable legal standard, that determination is, according to

       Liles and its progeny, a question of law subject to de novo review.

¶ 27         The approach that we deem to be appropriate appears to properly reconcile the

       various decisions of this Court that the parties have discussed in their briefs. After

       acknowledging in Liles that “[t]he words ‘fair and just’ may not be considered

       generalities, variable according to the predilections of the individuals who from time

       to time compose the Commission,” and must, instead, “be related to the standard set

       up by the statute,” we reversed the Commission’s average weekly wages decision on

       the grounds that the Commission’s decision improperly applied the applicable legal

       standard without giving any apparent deference to the Commission’s decision. Id.

       Similarly, in Barnhardt, we held that it “would not be fair to the employer” to combine

       wages from the worker’s two jobs in calculating his average weekly wage, on the

       grounds that, “had the Legislature intended to authorize the Commission in the

       exceptional cases to combine those wages with the wages from any concurrent

       employment, . . . it would have been equally specific,” and that it was “not likely that

       the legislature would have left such intent solely to a questionable inference.” 266

       N.C. at 427. In the same vein, our decision in McAninch relied upon a determination

       that the average weekly wages calculation that the Court of Appeals had deemed

       appropriate could not be squared with the relevant statutory language. In other

       words, neither Liles, Barnhardt, nor McAninch employs a simple sufficiency of the
                                NAY V. CORNERSTONE STAFFING SOLS.

                                             2022-NCSC-8

                                          Opinion of the Court



       evidence analysis; instead, all of them focus upon the extent to which particular

       “fairness and justness” determinations reflect a proper understanding of the relevant

       statutory language. As a result, it is clear that the understanding of the applicable

       standard of review set out above is completely consistent with the prior decisions of

       this Court, which subject what are essentially issues of statutory construction to de

       novo review regardless of whether they are made in the context of the selection of the

       appropriate method for determining an injured employee’s average weekly wages or

       determining whether the use of a particular method would produce results that are

       “fair and just” in light of the applicable legal standard.

¶ 28         In its order, the Commission determined that the use of the third method for

       calculating plaintiff’s average weekly wages set out in N.C.G.S. § 97-2(5) “would

       produce an inflated average weekly wage that is not fair to [d]efendants because

       [p]laintiff was employed in a temporary capacity with no guarantee of permanent

       employment, length of a particular assignment, or specific wage rate, and he was

       assigned to a client account whose work was seasonal” and that average weekly wages

       of $111.64 would be “fair and just to both sides” given that it took “into account that

       [p]laintiff was working a temporary assignment that most likely would have ended

       once he worked 520 hours” and that “annualize[d] the total wages that [p]laintiff

       likely could have expected to earn in the assignment.” As we understand his brief,

       plaintiff’s challenge to the validity of the Commission’s determinations rests upon an
                        NAY V. CORNERSTONE STAFFING SOLS.

                                      2022-NCSC-8

                                   Opinion of the Court



assertion that the approach adopted by the Commission cannot be squared with the

applicable legal standard that has been enunciated by this Court. Although the

record does contain sufficient evidence to support the specific factual assertions set

out in the Commission’s order, its analysis does not, at least in our opinion, reflect a

proper understanding of that legal standard, which focuses upon whether, based upon

a consideration of all relevant facts and circumstances, the chosen method for

calculating plaintiff’s average weekly wages “most nearly approximate[s] the amount

which the injured employee would be earning . . . in the employment in which he [or

she] was working at the time of his [or her] injury,” Liles, 244 N.C. at 660 (emphasis

added), given that dividing the wages that plaintiff earned over sixteen weeks by

fifty-two, instead of sixteen, assumes that plaintiff would have only worked for

Cornerstone for a fraction of a year in the absence of his injury, an assumption that

might not be a plausible one given the existence of evidence tending to show that

temporary employees sometimes worked more than 520 hours at specific assignments

and the Commission’s failure to find that plaintiff would not have received further

work assignments from Cornerstone had he not sustained a compensable back injury

(regardless of what the situation might have been with an “average” employee). As a

result, since the Commission appears to have found the facts on the basis of a

misapprehension of the applicable law, McGill v. Town of Lumberton, 215 N.C. 752,

754 (1939) (stating that it is still the rule that “[f]acts found under misapprehension
                               NAY V. CORNERSTONE STAFFING SOLS.

                                              2022-NCSC-8

                                          Opinion of the Court



       of the law will be set aside on the theory that the evidence should be considered in its

       true legal light”), and since the Court of Appeals appears to have made its own factual

       determinations in the course of reversing the Commission’s decision rather than

       simply reviewing the Commission’s decision using the applicable standard of review,

       we believe that the most appropriate disposition would be for this case to be remanded

       to the Commission for the entry of a order that contains findings and conclusions

       based upon a correct understanding of the applicable law.

                                       III.   Conclusion

¶ 29         Thus, for the reasons set forth above, we hold that the issue of whether the

       Commission selected the correct method for determining plaintiff’s average weekly

       wages pursuant to N.C.G.S. § 97-2(5) is a question of law subject to de novo review

       and that the issue of whether a particular method for making that determination

       produces results that are “fair and just” is a question of fact subject to the “any

       competent evidence” standard of review in the absence of a showing that the

       Commission’s determination lacked sufficient evidentiary support or rested upon a

       misapplication of the relevant legal principle, in which case the relevant issue of

       statutory construction is subject to de novo review on appeal. We further hold that

       the findings and conclusions that the Commission made in support of its average

       weekly wages determination in this case appear to rest upon a misapplication of the

       applicable legal standard. As a result, we modify and affirm the Court of Appeals’
                        NAY V. CORNERSTONE STAFFING SOLS.

                                     2022-NCSC-8

                                  Opinion of the Court



decision and remand this case to the Commission for further proceedings not

inconsistent with this opinion, including the entry of a new opinion and award

containing appropriate findings of fact and conclusions of law.

        MODIFIED AND AFFIRMED.

        Justice BERGER did not participate in the consideration or decision of this

case.
             Justice BARRINGER dissenting.


¶ 30         The issue before this Court is whether the Industrial Commission correctly

       calculated plaintiff’s average weekly wage under N.C.G.S. § 97-2(5). The majority’s

       answer to this question should be troubling for staffing agencies and similar entities

       who hire part-time or temporary workers. In a workers’ compensation action, the

       determination of which method calculates an average weekly wage that is fair and

       just to both employee and employer is a question of fact. This Court’s precedent has

       never indicated otherwise. Here, the Commission found that the fifth method, not the

       third method, produced results fair and just to both parties. Competent evidence

       supported this finding. As a result, this Court should affirm the Commission’s opinion

       and award. Accordingly, I respectfully dissent.

                                        I.     Background

¶ 31         Defendant, Cornerstone Staffing Solutions, provides temporary staffing to

       businesses primarily located in and around Charlotte, North Carolina, and Rock Hill,

       South Carolina. Client businesses contract directly with defendant, and defendant

       then sends its employees to work for the client businesses for a limited period of time,

       generally 520 hours. Defendant recruits, hires, and manages the payroll of these

       employees, even though they complete work for the client business. Defendant’s

       employees are paid only for time spent working for a client business. On average,

       employees work only ten weeks for defendant. Some employees go on to be hired by

       the client business, either during or at the end of the 520 hours. Others stop working
                               NAY V. CORNERSTONE STAFFING SOLS.

                                             2022-NCSC-8

                                        Barringer, J., dissenting



       of their own volition or do not receive further work because defendant is unable to

       place them with another client business. Employment with defendant is limited by

       the needs of the client businesses and the qualifications of defendant’s employees.

¶ 32         Plaintiff, Luon Nay, began working for defendant on 25 August 2015. Prior to

       working for defendant, plaintiff had not been able to find work for eight months.

       Defendant assigned plaintiff to work for Field Builders, a client business that creates

       and updates ball fields at schools and performs landscaping work. While on

       assignment with Field Builders, plaintiff suffered a compensable workplace injury.

       As a result, plaintiff ceased working for defendant on 7 December 2015 after working

       over 496.25 hours and earning wages of $5,805.25.

¶ 33         Plaintiff was medically released to full duty work in June of 2016—meaning

       he could accept any job without restriction. Plaintiff went back to work for defendant

       and was placed with another client. Three weeks later, however, that client had no

       more work for plaintiff. Plaintiff requested defendant find him another job, but

       defendant informed him that at the present time there were no jobs available, even

       though plaintiff had no medical restrictions. A week later, plaintiff checked again,

       and again there was no work for him. Later, plaintiff attempted to find work through

       another staffing agency, but it too was unable to place him.

¶ 34         After plaintiff’s injury, defendant began paying disability benefits to plaintiff.

       Initially, defendant calculated plaintiff’s average weekly wage by dividing plaintiff’s
                               NAY V. CORNERSTONE STAFFING SOLS.

                                             2022-NCSC-8

                                        Barringer, J., dissenting



       total wages of $5,805.25 across the fifteen-week period plaintiff worked for defendant,

       which produced an average weekly wage of $387.02. However, given the temporary

       nature of plaintiff’s employment, defendant subsequently modified its calculation to

       $111.64, which was reached by dividing plaintiff’s total wages across the previous

       fifty-two weeks. Plaintiff requested a hearing before the Commission to challenge this

       recalculation.

¶ 35         After a hearing, the presiding deputy commissioner entered an opinion and

       award finding that defendant had correctly calculated plaintiff’s average weekly wage

       as $111.64. To reach this finding, the deputy commissioner found that given the

       temporary nature of employment with defendant, plaintiff’s employment would not

       have “extended over a 52-week period if he had not been injured” and that there was

       no evidence of a similarly situated employee whose wages could be used to calculate

       plaintiff’s average weekly wage. Thus the first four methods of calculating an average

       weekly wage laid out in N.C.G.S. § 97-2(5) did not produce results fair and just to

       both parties, and the deputy commissioner had to use the fifth method. Under this

       method, the deputy commissioner took into account the temporary nature of

       plaintiff’s work and divided plaintiff’s total wages by fifty-two weeks to reach an

       average weekly wage of $111.64.

¶ 36         Plaintiff appealed to the full Commission which entered an opinion and award

       using the same calculation as the deputy commissioner. The full Commission found
                               NAY V. CORNERSTONE STAFFING SOLS.

                                             2022-NCSC-8

                                        Barringer, J., dissenting



       that plaintiff’s employment with defendant “most likely would have ended once he

       worked 520 hours,” and thus an average weekly wage of $111.64 calculated under the

       fifth method produced fair and just results.

¶ 37         Plaintiff appealed the opinion and award of the full Commission to the Court

       of Appeals. Reversing and remanding the Commission’s opinion and award, the Court

       of Appeals held that the determination of which method calculates a fair and just

       average weekly wage was a question of law, subject to de novo review. Nay v.

       Cornerstone Staffing Sols., 273 N.C. App. 135, 141–42 (2020). Next, the Court of

       Appeals examined the evidence and drew different inferences from it than those

       drawn by the Commission, finding that plaintiff “could have continued to earn money

       from Cornerstone indefinitely.” Id. at 143. As a result, the Court of Appeals concluded

       that the third method produced an average weekly wage that was fair and just to

       both parties. Id. at 143–44. Defendant petitioned this Court for review.

                                          II.     Analysis

¶ 38         At issue in this case is whether the Commission correctly calculated plaintiff’s

       average weekly wage under N.C.G.S. § 97-2(5). Subsection 97-2(5) requires that the

       calculation of an employee’s average weekly wage produce “results fair and just to

       both parties.” N.C.G.S. § 97-2(5) (2021). Results fair and just to both parties are

       reached when the Commission calculates an average weekly wage that “most nearly

       approximate[s] the amount which the injured employee would be earning were it not
                                 NAY V. CORNERSTONE STAFFING SOLS.

                                               2022-NCSC-8

                                          Barringer, J., dissenting



       for the injury, in the employment in which he was working at the time of his injury.”

       Liles v. Faulkner Neon & Elec. Co., 244 N.C. 653, 660 (1956) (citing N.C.G.S. § 97-

       2(5)).

¶ 39            This calculation requires the Commission to determine not only the rate of pay

       at the time of the injury but also the total number of hours the employee would have

       worked in a year for the employer if not for the injury. See McAninch v. Buncombe

       Cnty. Schs., 347 N.C. 126, 128–31 (1997) (recognizing that because the plaintiff

       worked only forty-two weeks out of the year for the employer in whose employ she

       was injured, her average weekly wage would be calculated by extending her earnings

       from the forty-two weeks across an entire year). Determining the length of time an

       employee would have worked for an employer but for the injury is especially

       important in cases involving temporary or seasonal workers, where a failure to

       recognize the limited duration of employment would result in a windfall—with the

       employer paying far more in disability benefits than the employee would ever have

       earned if not for the injury.

¶ 40            To perform this calculation, N.C.G.S. § 97-2(5) “sets forth in priority sequence”

       five methods for calculating an employee’s average weekly wage. McAninch, 347 N.C.

       at 129; N.C.G.S. § 97-2(5). The Commission must consider each method in turn,

       starting with the first method and only moving on to the next prescribed method if it

       finds that the previous one would not fairly or justly reflect the wages which the
                                 NAY V. CORNERSTONE STAFFING SOLS.

                                             2022-NCSC-8

                                        Barringer, J., dissenting



       employee would have been earning if not for the injury. McAninch, 347 N.C. at 129–

       30; Liles, 244 N.C. at 657–60. Whichever method the Commission first finds to

       accurately estimate the average weekly wage that the employee would be earning

       were it not for the injury is the one the Commission must use to calculate the

       employee’s disability benefit. McAninch, 347 N.C. at 129–30; Liles, 244 N.C. at 660.

¶ 41         When a party appeals a decision by the full Commission to the North Carolina

       appellate courts, the appellate courts review the decision to “determine, first, whether

       there is competent evidence to support the Commission’s findings of fact and, second,

       whether the findings of fact support the conclusions of law.” McAninch, 347 N.C. at

       131. Since this Court started reviewing the Commission’s decisions, it has treated the

       calculation of an employee’s average weekly wage as a question of fact. This case

       should be no different.

       A. The Calculation of an Average Weekly Wage that Obtains Fair and Just
          Results Is a Question of Fact.

¶ 42         Our precedent uniformly holds that whether a certain method calculates an

       average weekly wage that is fair and just is a question of fact. Most recently, in

       McAninch v. Buncombe County Schools, we held that, “the primary intent of

       [N.C.G.S. § 97-2(5)] is that results are reached which are fair and just to both parties.

       Ordinarily, whether such results will be obtained is a question of fact; and in such

       case a finding of fact by the Commission controls [the] decision.” 347 N.C. at 130

       (cleaned up). McAninch, when laying out this standard, quoted Liles v. Faulkner Neon
                                NAY V. CORNERSTONE STAFFING SOLS.

                                              2022-NCSC-8

                                         Barringer, J., dissenting



       & Electric Co., which, over forty years prior to McAninch, stated that N.C.G.S. § 97-

       2(5)’s: “dominant intent is that results fair and just to both parties be obtained.

       Ordinarily, whether such results will be obtained by the said second method is a

       question of fact; and in such a case a finding by the Commission controls [the]

       decision.” 244 N.C. at 660. Notably, Liles did not distinguish between the question of

       whether results are fair and just and the question of whether a selected calculation

       obtains results that are fair and just, or hold that the first inquiry involves a question

       of fact and the second a question of law. Instead, it simply held that there is one single

       question of fact: whether the use of a given calculation method will produce results

       fair and just. Id.

¶ 43          Going back even further, Early v. W. H. Basnight & Co., 214 N.C. 103 (1938),

       one of this Court’s first decisions reviewing an Industrial Commission award, likewise

       treated as a question of fact the Commission’s determination that “exceptional

       reasons” existed such that it needed to use the last method provided in the statute

       for calculating the employee’s average weekly wage. Id. at 106–07. In no case has this

       Court reviewed the calculation method chosen by the Commission under a different

       standard. How many hours and at what rate are quintessential questions of fact. See

       State ex rel. Utils. Comm’n v. Pub. Staff-N.C. Utils. Comm’n, 322 N.C. 689, 693 (1988)

       (“Facts are things in space and time that can be objectively ascertained by one or

       more of the five senses or by mathematical calculation.”). Accordingly, our review of
                                 NAY V. CORNERSTONE STAFFING SOLS.

                                                2022-NCSC-8

                                           Barringer, J., dissenting



       the Commission’s calculation in this case should simply involve determining whether

       it was supported by competent evidence.1

       B. The Commission’s Findings are Supported by Competent Evidence.

¶ 44          Applying the correct standard of review to this case confirms that the full

       Commission’s opinion and award should be affirmed. The Commission found as fact

       that none of the other methods in N.C.G.S. § 97-2(5) produced a fair and just result,

       and therefore, exceptional reasons existed for calculating plaintiff’s average weekly

       wage pursuant to the fifth method. Further, in performing this calculation, the

       Commission complied with this Court’s previous interpretations of N.C.G.S. § 97-2(5)

       by considering only the wages that plaintiff earned from the employment in which he

       was injured and disregarding all other sources or potential sources of income. See

       Barnhardt v. Yellow Cab Co., 266 N.C. 419, 427–29 (1966), overruled on other grounds

       by Derebery v. Pitt Cnty. Fire Marshall, 318 N.C. 192 (1986). Accordingly, the opinion

       and award should be affirmed.

¶ 45          Plaintiff does not challenge the Commission’s findings that the first, second,

       and fourth methods were improper for calculating plaintiff’s average weekly wage.



              1 Of course, as Liles also notes, this Court will reverse the Commission’s opinion and
       award if it is “predicated on an erroneous construction of the statute.” Liles v. Faulkner Neon
       & Elec. Co., 244 N.C. 653, 660 (1956). However, this statement has no bearing on whether
       the calculation of an average weekly wage according to the fifth (or any other) method is a
       question of fact—which Liles already answered in the affirmative. Id. Rather, it was merely
       a recognition of the fundamental principle that it is emphatically the province and duty of an
       appellate court to say what the law is. Marbury v. Madison, 5 U.S. (1 Cranch) 137, 177 (1803).
                                  NAY V. CORNERSTONE STAFFING SOLS.

                                               2022-NCSC-8

                                          Barringer, J., dissenting



       Additionally, plaintiff does not challenge the following findings by the Commission:

       Plaintiff suffered a compensable injury while working for defendant, a staffing

       agency. At the time of the injury, plaintiff was on a work assignment for one of

       defendant’s clients, Field Builders. Plaintiff worked more than 496.25 hours for

       defendant from 25 August 2015 until 7 December 2015 and earned $5,805.25 total.

       Ninety-five percent of defendant’s employees were placed in “temp-to-perm”

       positions. In a temp-to-perm position, an employee was eligible to be hired by the

       client after working 520 hours but had no guarantee of receiving an offer from the

       client.

¶ 46             Plaintiff does challenge the following findings by the Commission:

                       [E]mployees for [defendant] worked an average of 10 weeks
                       in the 52 weeks prior to [p]laintiff’s work injury . . . .

                              . . . The 3rd method, which applies when the period
                       of employment prior to the injury extended over a period
                       fewer than 52 weeks, calls for the earnings of the employee
                       to be divided by the actual number of weeks and parts
                       thereof that the employee earned wages, provided that the
                       result is fair and just to both sides. Use of the 3rd method
                       in this claim would produce an inflated average weekly
                       wage that is not fair to [d]efendant[ ] because [p]laintiff
                       was employed in a temporary capacity with no guarantee
                       of permanent employment, length of a particular
                       assignment, or specific wage rate, and he was assigned to
                       a client account whose work was seasonal. Thus, the 3rd
                       method would not take into account that [p]laintiff was on
                       a temporary assignment that in all likelihood would not
                       have approached 52 weeks in duration.

                             . . . [T]he payroll data submitted into evidence
                               NAY V. CORNERSTONE STAFFING SOLS.

                                             2022-NCSC-8

                                        Barringer, J., dissenting



                    merely shows the temporary and sporadic nature of a
                    temporary employees’ employment with [defendant].

                           . . . The Full Commission finds that exceptional
                    reasons exist, and [p]laintiff’s average weekly wage should
                    be calculated pursuant to the 5th method. Based upon a
                    preponderance of the evidence in view of the entire record,
                    the Full Commission finds that [p]laintiff would have at
                    least worked 520 hours in his assignment with [Field
                    Builders] but for his [24 November 2015] work injury.
                    Thus, [p]laintiff’s total earnings of $5,805.25 should be
                    divided by 52 weeks, which yields an average weekly wage
                    of $111.64 and compensation rate of $74.43. The figure of
                    $111.64 is an average weekly wage that is fair and just to
                    both sides in this claim. It takes into account that [p]laintiff
                    was working a temporary assignment that most likely
                    would have ended once he worked 520 hours . . . .

¶ 47         Reviewing the record demonstrates that these findings were supported by

       competent evidence. Thomas Chandler, CEO and owner of defendant, testified that

       defendant’s clients would sign a contract with defendant agreeing not to hire an

       employee until the employee worked for 520 hours. Agreements like this were

       standard in the industry, though some companies used the term thirteen weeks—the

       weekly equivalent of 520 hours. Sometimes, a client would want to hire an employee

       full-time before the 520 hours were completed. In that situation, the client still had

       to pay defendant for the full 520 hours. However, many employees did not stay with

       defendant for the full 520 hours, as the average amount of time employees worked for

       defendant was ten weeks.

¶ 48         Chandler testified that if an employee was not hired by a client after working
                               NAY V. CORNERSTONE STAFFING SOLS.

                                            2022-NCSC-8

                                       Barringer, J., dissenting



       a particular job assignment for 520 hours, the client rarely had the employee stay on,

       as the client would have to pay a premium to retain the employee through defendant.

       Typically, employees who were not hired were either let go or the assignment ended.

       When not assigned to a client, employees might wait a significant amount of time

       before another position became available. Thus, as Chandler noted, it was not “fair

       to say that there[ was] pretty much always a job available.” Since employees could

       only be placed in positions for which they were qualified, an employee’s language

       barrier might prevent him or her from finding a position. Plaintiff testified that he

       spoke very little English.

¶ 49         Chandler further testified that plaintiff was working for Field Builders, a

       company that creates or updates ball fields at schools and performs landscaping work.

       Field Builders’s work can be impacted by the weather, the season, and holidays.

       Plaintiff had exceeded thirteen weeks with Field Builders and had completed over

       ninety-five percent of his 520 hours when he ceased working.

¶ 50         Plaintiff was injured in December 2015 but was medically released to full duty

       work in June of 2016—allowing him to accept any job without restriction. Initially,

       defendant found plaintiff work with a client for three weeks. However, after that job

       ended, defendant was unable to place plaintiff with another client. Later, a different

       staffing agency was also unable to find plaintiff work. Additionally, plaintiff was

       unable to find a job for the eight months preceding his employment with defendant.
                               NAY V. CORNERSTONE STAFFING SOLS.

                                             2022-NCSC-8

                                        Barringer, J., dissenting



¶ 51         This competent evidence supported the Commission’s findings that plaintiff

       would have stopped working for defendant around 7 December 2015, regardless of

       the injury. As the Commission repeatedly stated, “[p]laintiff would have at least

       worked 520 hours in his assignment with Field[ ]Builders but for his November 24,

       2015 work injury,” “[p]laintiff was working a temporary assignment that most likely

       would have ended once he worked 520 hours,” and plaintiff’s employment with

       defendant “in all likelihood would not have approached 52 weeks in duration.”

       Supporting this finding was the evidence that plaintiff had completed over ninety-

       five percent of the required 520 hours. Accordingly, either plaintiff would have

       reached 520 hours and been hired by Field Builders, or his position would have ended.

       If plaintiff had gone to work for Field Builders, any income he earned from them

       would not have counted toward his average weekly wage calculation since Field

       Builders was a different employer than defendant. See Joyner v. A. J. Carey Oil Co.,

       266 N.C. 519, 521 (1966) (“When an employee who holds two separate jobs is injured

       in one of them, his compensation is based only upon his average weekly wages earned

       in the employment producing the injury.”). Conversely, if the position ended, the

       Commission could reasonably infer that plaintiff would have ceased working for

       defendant since, when plaintiff returned to defendant in June of 2016 with no work

       restrictions, defendant was unable to find plaintiff a job, other than three weeks with

       one client. As such, the third method would not produce results fair and just to
                                NAY V. CORNERSTONE STAFFING SOLS.

                                               2022-NCSC-8

                                         Barringer, J., dissenting



       defendant because it would compensate plaintiff for far more hours than he would

       have worked for defendant if he was not injured. Rather, a fair and just average

       weekly wage would reflect the Commission’s finding that plaintiff would not have

       worked significantly longer for defendant. The Commission’s chosen calculation

       under the fifth method—dividing plaintiff’s wages by fifty-two weeks—obtained that

       outcome.

¶ 52         Perhaps different factual inferences could be drawn from the evidence.

       However, that is not the role of the appellate courts. Appellate courts review the

       Commission’s resolutions of questions of fact simply to determine if they are

       supported by competent evidence; they do not “have the right to weigh the evidence

       and decide the issue on the basis of its weight.” Anderson v. Lincoln Constr. Co., 265

       N.C. 431, 433–34 (1965). Competent evidence in this case supported the

       Commission’s findings. Accordingly, we should affirm the opinion and award.

                                        III.   Conclusion

¶ 53         “The rule is well settled to the effect that, if in any reasonable view of the

       evidence it will support, either directly or indirectly, or by fair inference, the findings

       made by the commission, they must be regarded as conclusive.” McGill v. Town of

       Lumberton, 218 N.C. 586, 591 (1940) (cleaned up). Here, a reasonable view of the

       evidence and fair inferences support the finding of the Commission that plaintiff’s

       average weekly wage should be calculated according to the fifth method. Further, a
                        NAY V. CORNERSTONE STAFFING SOLS.

                                      2022-NCSC-8

                                 Barringer, J., dissenting



careful review of this Court’s precedent demonstrates that the Commission’s finding

rested on a proper interpretation of N.C.G.S. § 97-2(5). There is no need to remand

this case to the Commission for further findings or a reperformance of a calculation

that it has already correctly performed. Accordingly, I respectfully dissent.

      Chief Justice NEWBY joins in this dissenting opinion.